 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     GEORGINA CARRILLO AYALA
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      2:18-CR-0164 MCE

12                             Plaintiff,          STIPULATION AND ORDER TO
13                                                 MODIFY CONDITIONS OF
                   v.                              PRETRIAL RELEASE
14                                                 (CURFEW ON 11/20/19 ONLY)
15   GEORGINA CARRILLO AYALA,

16                            Defendant.
17
18
            Ms. CARRILLO AYALA was released on conditions in September 2018 and is
19
     supervised by the Pretrial Services Agency. After consultation with Assistant United States
20
     Attorney James R. Conolly and Pretrial Services Officer Alicia Mirgain, the defense
21
     requests and the government does not oppose, that Ms. CARRILLO AYALA’s conditions
22
     of pretrial release be modified as follows.
23
            ALLOW her curfew to be extended to 9:00 p.m. (from 7:00 p.m.) ONLY on
24
     Wednesday, November 20, 2019. Specifically:
25
            “You may leave your home and attend the awards ceremony and dinner at your
26
     daughter’s school since your daughter will be the (surprise) recipient of an award. You
27
     must return to your home by 9:00 p.m.”
28



                                             -1-
 1        All other conditions remain in full force and effect.
 2                                                   Respectfully submitted,
 3
 4   Dated: November 19, 2019                        /s/Tasha Paris Chalfant
                                                     TASHA PARIS CHALFANT
 5                                                   Attorney for Defendant
                                                     GEORGINA CARRILLO AYALA
 6
 7   Dated: November 19, 2019                        /s/Tasha Paris Chalfant for
                                                     JAMES R. CONOLLY
 8
                                                     Assistant United States Attorney
 9                                                   Counsel for Plaintiff
10
11
12
13
14
15
                                            ORDER
16
17        IT IS SO ORDERED.
18
19   Dated: November 20, 2019
20
21
22
23
24
25
26
27
28



                                           -2-
